January 12, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a chair back assembly, classified in A47C 7/185.
II. Claims 12-23, drawn to the method of making a chair back assembly, classified in B29L 2031/443.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the lattice structure could be made from extending a plurality of individual support elements, strips, .

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification thereof:  This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search; or 

A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.

As a result, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  As invention XX is drawn to a widget, and invention YY is drawn to a method of making the widget, each of these inventions have attained recognition in the art as a separate subject for inventive effort, and also require a separate field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Victor P. Jonas Reg. No. 58,590 on 01/06/2022 a provisional election was made without traverse to prosecute the invention of I, Claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-23 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings

The drawings were received on 04/20/2021.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 reads like a method of making claim instead of an apparatus claim.
The aforementioned problem renders the claim vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritch et al (U.S. Patent No. 5,934,758).

    PNG
    media_image1.png
    243
    189
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    166
    276
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    271
    402
    media_image3.png
    Greyscale

As for claim 1, Ritch et al teach a chair back assembly, the chair back assembly comprising:
an outer frame 41 defining an open central region and being formed of a frame material;
an inner frame 51 coupled to the outer frame defining a central longitudinal axis and a central latitudinal axis, the inner frame extending across the open central region of the outer frame, the inner frame formed of a web material including a crossing-pattern of inner frame elements that define a plurality of closed cells that are symmetric in shape about the central longitudinal axis of the inner frame, the frame material being relatively more rigid than the web material; and
a foam layer 57 enveloping the outer frame and the inner frame and filling the closed cells of the inner frame.
As for claim 4, Ritch et al teach that the inner frame elements include a plurality of horizontal frame elements such that the plurality of closed cells define a plurality of horizontal zones separated by the plurality of horizontal frame elements.
As for claim 11, Ritch et al teach that the outer frame includes a first side, a second side, a top and a bottom defining a continuous perimeter encircling the open central region.
s 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagamitsuet al (U.S. Patent No. 6,626,497 B2) 

    PNG
    media_image4.png
    287
    208
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    335
    222
    media_image5.png
    Greyscale

As for claim 1, Nagamitsu et al teach a chair back assembly, the chair back assembly comprising:
an outer frame 12 defining an open central region and being formed of a frame material;
an inner frame 13 coupled to the outer frame defining a central longitudinal axis and a central latitudinal axis, the inner frame extending across the open central region of the outer frame, the inner frame formed of a web material including a crossing-pattern of inner frame elements that define a plurality of closed cells that are symmetric in shape about the central longitudinal axis of the inner frame, the frame material being relatively more rigid than the web material; and
a foam layer 30 enveloping the outer frame and the inner frame and filling the closed cells of the inner frame.

As for claim 11, Nagamitsu et al teach that the outer frame includes a first side, a second side, a top and a bottom defining a continuous perimeter encircling the open central region.

Claims 1-2, 4-5, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burwell et al (U.S. Patent Application Publication No. 2015/0250319 A1).

    PNG
    media_image6.png
    232
    186
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    238
    171
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    193
    271
    media_image8.png
    Greyscale

As for claim 1, Burwell et al teach a chair back assembly, the chair back assembly comprising:
an outer frame defining an open central region and being formed of a frame material;

a foam layer 508 enveloping the outer frame and the inner frame and filling the closed cells of the inner frame.
As for claim 2, Burwell et al teach that the inner frame elements include a first vertical frame element and a second vertical frame element (see the three vertical elements that are not labeled in Fig. 4), such that the plurality of closed cells define a first vertical zone, a second vertical zone, and a third vertical zone, the first vertical zone being separated from the second vertical zone by the first vertical frame element and the second vertical zone being separated from the third vertical zone by the second vertical frame element.
As for claim 4, Burwell et al teach that the inner frame elements include a plurality of horizontal frame elements such that the plurality of closed cells define a plurality of horizontal zones separated by the plurality of horizontal frame elements.
As for claim 5, Burwell et al teach a first set of the plurality of horizontal frame elements extends across a width of the inner frame with an upward curvature and a second set of the plurality of horizontal frame elements extends across a width of the inner frame with a downward curvature, the first set being located on an upper portion of the inner frame and the second set being located on a lower portion of the inner frame.

As for claim 8, Burwell et al teach that the frame material is glass-reinforced nylon (see paragraph [0282] where it reads “…..the frame may be formed of 30% glass fibre reinforced PET”).
As for claim 11, Burwell et al teach that the outer frame includes a first side, a second side, a top and a bottom defining a continuous perimeter encircling the open central region.

Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyer et al (U.S. Patent No. 10,182,657 B2).

    PNG
    media_image9.png
    225
    158
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    180
    229
    media_image10.png
    Greyscale

As for claim 1, Beyer et al teach a chair back assembly, the chair back assembly comprising:
an outer frame 16 defining an open central region and being formed of a frame material;
an inner frame 12 coupled to the outer frame defining a central longitudinal axis and a central latitudinal axis, the inner frame extending across the open central region of the outer frame, the inner frame formed of a web material including a crossing-pattern of inner frame elements that define a plurality of closed cells that are symmetric in shape about the central longitudinal axis of the inner frame, the frame material being relatively more rigid than the web material; and

As for claim 4, Beyer et al teach that the inner frame elements include a plurality of horizontal frame elements such that the plurality of closed cells define a plurality of horizontal zones separated by the plurality of horizontal frame elements.
As for claim 6, Beyer et al teach that a mid-region of the inner frame defines a saddle-shape.
As for claim 7, Beyer et al teach that at least a majority of the plurality of closed cells is generally quadrilateral in shape.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burwell et al (U.S. Patent Application Publication No. 2015/0250319 A1) in view of Wang (D879491 S), Chen D912417 S), or Machael et al (U.S. Patent No. 9,332,851 B2).
Beyer et al teach the structure substantially as claimed but does not teach the first and second frame elements diverge from one another in a downward direction from a top of the inner frame element toward a bottom of the inner frame, such that the first and third vertical zones 

    PNG
    media_image11.png
    265
    160
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    287
    161
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    312
    290
    media_image13.png
    Greyscale

   
However, Wang, Chen, and Machael et al all teach frame elements diverge from one another in a downward direction from a top of the inner frame element toward a bottom of the inner frame, such that the first and third vertical zones decrease in width in a downward direction from a top of the inner frame element toward a bottom of the inner frame.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burwell et al (U.S. Patent Application Publication No. 2015/0250319 A1) in view of DiBattista et al (U.S. Patent No.  6,783,184 B2).
Burwell et al teach the structure substantially as claimed but does not teach that the web material is thermoplastic vulcanizate.

    PNG
    media_image14.png
    220
    254
    media_image14.png
    Greyscale

However, DiBattista et al teaches the use of thermoplastic vulcanizate to make a flexible cushion.  It would have been obvious and well within the level of ordinary skill in the art to make the web, as taught by Burwell et al, out of thermoplastic vulcanizate since it is good alternative to more expensive elastomers and because it provides excellent elastomeric performance including relatively high tensile strength, high elastic recovery as well as good dimensional stability and excellent resistance to UV ageing, ozone and weathering.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burwell et al (U.S. Patent Application Publication No. 2015/0250319 A1) in view of Line et al (U.S. Patent Application Publication No.  2015/0321614 A1).
Burwell et al teach the structure substantially as claimed but does not teach that the inner frame and the outer frame are coupled through the process of heat-staking.

    PNG
    media_image15.png
    150
    174
    media_image15.png
    Greyscale

36 is joined to the inner-surface 40 of the back panel 24 via heat staking adhesives, etc., of the bosses 214 to the holes 198.”)  It would have been obvious and well within the level of ordinary skill in the art to couple the inner frame and the outer frame, as taught by Burwell et al, by the process of heat-staking, as taught by Line et al, since it is a ell-known method of securing structures of a chair and vehicle seat together.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Rodney B White/Primary Examiner, Art Unit 3636